DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/10/2022 has been entered. Claims 1, 6 and 19-22 are currently amended.  Claims 5 and 11-16 have been cancelled.  Claims 1-4, 6-10, and 17-22 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, beginning at page 6, filed on 3/10/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the prior art does not teach or suggest surface treating the cured product with a silane coupling agent.  The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 1-4, 6-10, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a method of preparing a compound for bonded magnets, comprising the recited coating, granulating, milling, heat curing, and surface treating the cured product with a silane coupling agent so that the silane coupling agent exists on a surface of the cured product.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Noritaka et al (JPH08167512A), in view of Menjo et al (US20090096561 A1), Guschl (US 20080152916 A1), and alternatively by Junichi et al (JPH427102A).  The prior art teaches the claimed coating, granulating, milling, and heat curing.
The office action of 12/10/2021 made a 103 rejection on the claim, based on the finding that Guschl teaches coating magnetic powders with epoxy resin binder with coupling agents [abstract], including organosilane coupling agents [0041].  The coupling agents enhanced processing, mechanical strength, adhesion, and chemical resistance [0044]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Noritaka by adding silane coupling agent for the purpose of enhancing processing, mechanical strength, adhesion, and chemical resistance, as taught by Guschl [0041]-[0044].
However, as the applicant’s argument points out, Guschl’s coupling agents are mixed with magnetic powder and organic epoxy components with are NOT cures.  The examiner notes that Guschl teaches adding organosilane coupling agent together with the resin and curing agent (see example 7 in [0072]).  Therefore, the claimed limitation of “surface treating the cured product with a silane coupling agent so that the silane coupling agent exists on a surface of the cured product” is not disclosed or suggested by the prior art.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-10, and 17-22 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762